United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1729
                                   ___________

Danny G. Goe,                         *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
City of Mexico, Missouri, a municipal *
corporation,                          * [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                             Submitted: February 7, 2007
                                Filed: February 14, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Danny G. Goe appeals from the district court’s1 adverse grant of summary
judgment in his civil rights action against the City of Mexico, Missouri (City). Upon
de novo review, see Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 775 (8th Cir.
1995), we affirm.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       The City condemned and destroyed a mobile home owned by Goe in December
1999 for building code violations. Goe sued the City alleging violations of his equal
protection and due process rights. The district court properly granted summary
judgment on the equal protection claim because the only relevant evidence in the
record was the affidavit of the City Manager, who declared that the City treated all
property owners alike. Goe neither opposed the City’s motion nor sought permission
to conduct additional discovery. See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th
Cir. 1997) (where shelter is not sought under Rule 56(f), a court may properly grant
summary judgment on the record before it).2 Goe has waived any challenge he may
have to the dismissal of his due process claim by failing to brief the issue. See
Milligan v. City of Red Oak, Iowa, 230 F.3d 355, 360 (8th Cir. 2000) (assertion of
error is waived unless supported by argument and legal authority). In any event,
evidence in the record established that the City satisfied Goe’s right to due process by
sending six written deficiency notices which informed him of the building code
violations and by providing him an opportunity to appeal those notices. See Samuels
v. Meriwether, 94 F.3d 1163, 1166-67 (8th Cir. 1996) (written notice and opportunity
to appear before the proper municipal body satisfies due process requirements).

      The judgment of the district court is affirmed. See 8th Cir. Rule 47B.
                     ______________________________




      2
       In addition, Goe’s brief on appeal does not comply with the Federal Rules of
Appellate Procedure because neither the statement of facts nor the argument section
contains any citations to the record. See Fed. R. App. P. 28(a)(7) (statement of facts
must cite to the record), 28(a)(9) (argument must cite to authorities and record).

                                          -2-